Exhibit 10.33

AMENDMENT TO WASHINGTON REAL ESTATE INVESTMENT TRUST

LONG-TERM INCENTIVE PLAN

This Amendment (this “Amendment”) to the Washington Real Estate Investment Trust
Long-Term Incentive Plan is made as of February 17, 2011.

Background. Washington Real Estate Investment Trust (“WRIT”) has adopted the new
2011 Long-Term Incentive Compensation Plan (the “New Plan”) to replace the
Long-Term Incentive Plan that became effective January 1, 2009 (the “2009
Plan”). In connection with the adoption of the New Plan, WRIT is now amending
the 2009 Plan with respect to the performance share units (“PSUs”) relating to
the 2009 – 2011 and the 2010 – 2012 performance periods to convert them into
restricted share units (“RSUs”). No further grants of PSUs will be made after
2010, or remain outstanding, under the 2009 Plan. All RSUs granted under the
2009 Plan before 2011 will remain in effect in accordance with the terms of the
2009 Plan, but after 2010 no further grants of RSUs will be made under the 2009
Plan, other than the above-described PSUs that have been converted into RSUs.

NOW THEREFORE, WRIT hereby amends the 2009 Plan as follows, generally effective
January 1, 2011 (the “Effective Date”):

With respect to the PSUs attributable to the three-year performance periods of
2009 – 2011 and 2010 – 2012 (the “2009 – 2011 PSUs” and the “2010 – 2012 PSUs,”
respectively), the performance period shall be treated as if it ended
December 31, 2010, using (i) for TSR PSUs, actual TSR and the ending share price
determined at December 1, 2010, and (ii) for FFO PSUs, actual FFO per share
through December 31, 2010 and target FFO per share for the remaining years of
the applicable three-year performance period.

In lieu of the PSUs being converted into common shares and delivered within 2
1/2 months of the end of the performance period, the PSUs shall as of the date
of this Amendment be converted into RSUs.

The RSUs attributable to the 2009 – 2011 PSUs (the “2009 – 2011 RSUs”) shall
vest as of December 31, 2011 if the Participant remains employed by WRIT on that
date, and the RSUs attributable to the 2010 – 2012 PSUs (the (“2010 – 2012
RSUs”) shall vest as of December 31, 2012 if the Participant remains employed by
WRIT on that date. The RSUs shall also fully vest upon termination of employment
before the applicable December 31 vesting date under the same conditions that
apply to vesting of RSUs under Section 11 of the 2009 Plan, except that (i) no
RSUs shall vest due to the Participant’s retirement, and (ii) in order for a
termination to be considered for good reason, in addition to the other
requirements of the 2009 Plan, the Participant must give written notice to WRIT
or its successor within thirty (30) days following the event creating good
reason or receipt of notice of the event of his objection to the event, WRIT or
its successor must fail to remedy the event within thirty (30) days following
the Participant’s written notice, and the Participant must terminate his
employment within thirty (30) days following the failure of WRIT or its
successor to remedy the event. Except as provided in this paragraph, all
nonvested RSUs are forfeited at termination of employment.



--------------------------------------------------------------------------------

RSUs will be converted into common shares of beneficial interest in WRIT and
delivered as soon as administratively feasible after vesting, but in no event
later than March 15th of the year following the year in which vesting occurs.

An amount equal to the dividends paid per WRIT common share from January 1, 2009
through the date of this Amendment shall be paid, within thirty (30) days after
the date of this Amendment, in cash for each WRIT share represented by the RSUs.
Thereafter and until the earlier of the date of issuance of WRIT shares for the
RSUs or the date of forfeiture of the RSUs upon termination of employment (if
applicable), an amount equal to the dividends paid per WRIT common share after
the date of this Amendment shall be paid, at the same date dividends on WRIT
common shares are paid, in cash for each WRIT share represented by the RSUs.

The foregoing provisions of this Amendment apply only to the 2009 – 2011 RSUs
and the 2010 – 2012 RSUs. All other RSUs that are outstanding on the date of
this Amendment shall remain subject to the provisions of the 2009 Plan as in
effect prior to this Amendment.

Notwithstanding any other provision of this Amendment or of the 2009 Plan, no
new grants of PSUs or RSUs shall be made under the 2009 Plan after 2010, except
for the 2009 – 2011 RSUs and the 2010 – 2012 RSUs described herein.

Except as specifically amended hereby, the 2009 Plan shall remain in full force
and effect as prior to this Amendment.

 

2